Title: To Alexander Hamilton from Le Roy and Bayard, 11 September 1791
From: Le Roy and Bayard
To: Hamilton, Alexander


Newyork 11 Septber 1791
Dr Sir!
Mr. Mc.Evers informed us that you would take £2000 Stg in bills on London at 4 pct; we accordingly a few days since sent him to that amount, wch. we make no doubt he will have delivered to you. Thus the Contents of your esteemed favor of the 6 Instt has been complied with. We presume that you have already been informed that a Comittee from the Stockholders to the National Bank, in Boston, have addressed Several Gentlemen in this City, upon the Subject of a coopperation between the two Cities, as to Voting for Directors at the ensueing Election. A Meeting of the Stockholders, has in consequence of those Letters been convened, and they have Unanimously appointed 11 Electors who are to represent them at the Ensueing Election, and to form a junction with those of Boston. A Committee is appointed here to Correspond with that of Boston, who have in Strong terms recommended the adoption of Similar measures there, wch. may tend to prevent numerous parties wch. by holding up any particular list of Directors, would have created. Mr. Smith of S. Carolina, who is appointed the Agent General from Charleston, a⟨tte⟩nded the private Committee, to whome he declared his readiness to join this and the Eastern States, in voting for Directors. The Eastern States are accordingly apprised of these measures and it is to be hoped they may have beneficial effects. The choice of Electors will we presume, meet your approbation, as it was your opinion, similar measures ought to be adopted.
We have the honor to remain respectfully and with Much Esteem Sir   Your humble Servants
LeRoy & Bayard Alex. Hamilton Esq
